Case: 15-30204      Document: 00513236056         Page: 1    Date Filed: 10/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                           October 19, 2015
                                    No. 15-30204
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SCOTTRON CORDELL MEDLOCK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CR-113-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Scottron Cordell Medlock appeals the sentence imposed following his
guilty plea conviction for distribution of methamphetamine. The district court
sentenced Medlock to 188 months of imprisonment, to run consecutively to a
10-year state sentence, and four years of supervised release. Medlock contends
that the district court’s imposition of a consecutive sentence is substantively




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30204    Document: 00513236056     Page: 2   Date Filed: 10/19/2015


                                 No. 15-30204

unreasonable because it is greater than necessary to achieve the 18 U.S.C.
§ 3553(a) factors.
      The consecutive nature of Medlock’s sentence is entitled to a
presumption of reasonableness. See United States v. Candia, 454 F.3d 468,
473 (5th Cir. 2006).      The district court was aware of the mitigating
circumstances offered by Medlock and explicitly took some of them into account
in selecting the sentence. However, in imposing a consecutive sentence, the
district court gave more weight to Medlock’s personal and criminal history and
characteristics. Medlock’s “belief that the mitigating factors presented for the
court’s consideration should have been balanced differently is insufficient to
disturb this presumption.” United States v. Alvarado, 691 F.3d 592, 597 (5th
Cir. 2012).
      The judgment of the district court is AFFIRMED.




                                       2